Exhibit 23.2Consent of Independent Registered Public Accounting Firm The Board of Directors Capital City Bank Group, Inc.: We consent to the incorporation by reference in the registration statements (No.333-18557, No.033-60113, No.333-18543, No.333-120242, and No.333-36693) on FormS-8 and No.333-20683 on FormS–3D of Capital City Bank Group, Inc. of our report dated March14, 2007, with respect to the consolidated statements of income, changes in shareowners’ equity, and cash flows of Capital City Bank Group, Inc. and subsidiary (the Company) for the year ended December31, 2006, which report appears in the December31, 2008, annual report on Form10–K of Capital City Bank Group, Inc. Our report with respect to the consolidated financial statements of the Company refers to the Company’s adoption of the provisions of Statement of Financial Accounting Standards (SFAS) No.158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements No.87, 88, 106 and 132R, as of December31, 2006. /s/ KPMG LLP March 13, Orlando, Florida Certified Public Accountants
